Citation Nr: 1100415	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  06-37 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), rated as 50 percent disabling prior to 
December 12, 2006, and as 70 percent disabling since December 12, 
2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel






INTRODUCTION

The Veteran served on active duty from June 2000 to November 
2000, from October 2001 to May 2002, and from January 2003 to May 
2004.

This appeal to the Board of Veterans' Appeals (BVA or Board) is 
from several rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO), in Phoenix, Arizona.  In a May 2005 
decision, the RO granted service connection for PTSD and assigned 
an initial 30 percent rating, effective May 12, 2004.

In an August 2006 decision, the RO granted an increased rating 
for the Veteran's PTSD to 50 percent, effective May 12, 2004.  
Thereafter, in an April 2007 decision, the RO granted a higher 
rating of 70 percent for the Veteran's PTSD, effective December 
12, 2006.  However, as these grants do not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO in Manchester, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.

Since the Veteran now lives in New Hampshire, the RO in 
Manchester is the governing jurisdiction, and that office 
forwarded the appeal to the Board.


REMAND

The Veteran has been afforded two VA psychiatric examinations to 
determine the severity of his PTSD, initially in November 2004 
and then in March 2007.   He has also received some VA outpatient 
treatment during the course of his appeal.  These medical records 
contain conflicting findings and conclusions regarding the 
severity of his PTSD.  Thus, additional medical comment is needed 
to reconcile these reports and reassess the severity of this 
disability.  

The evidence includes the Global Assessment of Functioning (GAF) 
scores of 40 listed in both VA examination reports.   A GAF score 
is significant in rating PTSD because it is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  And according to the DSM-IV, a GAF score of 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
that behavior is manifested by major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Id. at 46-47 (Emphasis added).  

This score reflects total occupational and social impairment, as 
required for a 100 percent rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (A 100 percent rating requires total 
occupational and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss of names of close relatives, own occupation 
or own name). 

However, the mental status examinations have not revealed any 
significant findings which would reflect total occupational and 
social impairment.  With respect to employment, the record shows 
that the Veteran had owned his own demolition business from 
January 2004 until October 2005, when he closed the business and 
stopped working due, allegedly, to his inability to get along 
with customers.  The VA examiner in March 2007 also commented on 
the Veteran's ability to work by stating: 

In terms of time lost from work, the veteran's 
subjective report is that he is unable to work and 
subjectively, therefore, lost time would be total.  
Objectively, as to actual lost time, there was no 
medical evidence found that recommended the veteran 
take time off from work or that rendered an opinion 
that the veteran was incapacitated from work due to 
his posttraumatic stress disorder.  In the opinion of 
the examiner, the veteran's frequency and intensity of 
mental health symptomatology relevant to posttraumatic 
stress disorder would significantly impair work 
performance at its current level. 

Additionally, the Board notes that in a May 2007 rating decision, 
the Veteran was granted total disability based on individual 
unemployability, effective December 12, 2006, based on his 70 
percent disability rating for PTSD.  In light of this conflicting 
information concerning whether the Veteran's PTSD causes total 
occupational and social impairment, another VA examination is 
needed prior to adjudication by the Board.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (indicating that an adequate 
medical examination is based upon consideration of the prior 
medical history and describes the disability in sufficient detail 
so the Board's evaluation will be fully informed).  Another 
examination is also required since the last examination was 
performed almost four years ago.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (holding that the Board should have ordered 
contemporaneous examination of the Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA 
psychiatric examination to reassess the 
severity and manifestations of his PTSD as 
determined by the applicable rating criteria. 
See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).  Conduct all diagnostic testing and 
evaluation needed to make this determination.  
The claims file, including a complete copy of 
this remand, must be made available to the 
examiner for a review of the Veteran's 
pertinent medical and other history.

Based on the review of this evidence and 
personal clinical evaluation, the examiner 
should indicate what specific symptoms are 
attributable to the service-connected PTSD, 
or any other psychiatric disorder which is 
related or secondary to the PTSD.  Please 
also discuss the rationale of all opinions 
provided.

Assign an Axis V GAF score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders and explain what the assigned score 
means.  This includes, if possible, sorting 
what measure of the GAF score is attributable 
to the service-connected PTSD versus other 
conditions (whether mental and/or physical).

The examiner also should comment on the 
Veteran's current level of social and 
occupational impairment due to his PTSD, 
including the impact this condition has on 
his ability to work (obtain and maintain 
substantially gainful employment).

Any indications the Veteran's complaints or 
other symptoms are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.

2.  Then readjudicate the claim in light of 
the additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him and his representative a supplemental 
statement of the case (SSOC) and give them an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of the remaining claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


